Citation Nr: 0331970	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of nasal trauma with a deviated nasal septum, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Pittsburgh, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All appropriate notification action has been accomplished 
with regard to the veteran's claim, and all available 
evidence and information necessary to substantiate the 
veteran's claim have been obtained. 

2.  The postoperative residuals of nasal trauma with a 
deviated nasal septum are currently manifested by right-sided 
nasal obstruction.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
postoperative residuals of nasal trauma with a deviated nasal 
septum are not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostics Code 6502, 
6504 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and letters from the RO to the veteran, particularly a letter 
dated in April 2001, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the evidence that the RO has obtained, the information 
required from him to enable the RO to obtain further evidence 
on his behalf, the evidence that he should submit, and the 
assistance that VA would provide in obtaining evidence and 
information on his behalf.  Therefore, to this extent, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board recognizes that the April 2001 letter that was sent 
to the veteran failed to properly inform him that he could 
submit any requested evidence and information for a period of 
one year from the date of the RO's letter, as provided in 
38 U.S.C.A. § 5103(b) (West 2002).  See Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  
Despite the RO's failure to properly notify the veteran 
regarding the time limit for the submission of requested 
evidence and information, the Board is of the opinion that 
the veteran has not been prejudiced.  In this regard, the 
Board notes that the record clearly reflects that the veteran 
's claims folders remained at the RO more than one year 
following the veteran's receipt of the RO's April 2001 
letter.  During this relevant time period, the veteran was 
never precluded from submitting any additional evidence or 
information relevant to his claim.  Furthermore, in 
statements received by the RO in June 2001, the veteran and 
his representative both indicated that the veteran had 
nothing further to submit in support of his claim.

With respect to the duty to assist, the record reflects that 
all available post-service medical evidence identified by the 
veteran has been obtained.  Moreover, the veteran was 
afforded a VA examination in May 2001 to determine the 
severity of his nasal disability.  Neither the veteran nor 
his representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
In fact, as noted above, in letters received by the RO in 
June 2001, the veteran and his representative essentially 
stated that the veteran had already submitted all the 
evidence necessary to support his claim.  The Board is also 
unaware of any additional evidence or information that could 
be obtained to substantiate the claim.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the Board notes that the veteran was originally 
granted service connection for the postoperative residuals of 
nasal trauma with a deviated nasal septum in November 1986.  
A ten percent rating was assigned under Diagnostic Code 6502.  
In September 2000, the veteran submitted a claim for an 
increased rating.

A VA primary care record dated in August 2000 notes the 
veteran's history of multiple nasal fractures in service and 
his current complaints of breathing problems.  The veteran 
requested to be seen by an ENT specialist.  A VA ENT new 
patient consultation report dated in September 2000 notes the 
veteran's history of deviated nasal septum and his complaints 
of intermittent right nasal airway obstruction.  Examination 
of the nose revealed right-sided deviated nasal septum and 
boggy, pale turbinates.  The assessment was deviated nasal 
septum and allergic rhinitis.  An April 2001 VA ENT clinic 
report notes the veteran's complaints of right-sided nasal 
airway obstruction and mouth breathing at night.  Examination 
revealed mild right posterior defection.  Internally, 
possible scarring was noted across the nasal valve area.  
Mucosa was dry.  The veteran was advised to use saline spray 
and ointment.

A May 2001 VA special nose, sinus, larynx and pharynx 
examination report notes the veteran's history of nasal 
fracture during his military service.  Following service, he 
underwent two nasal reconstruction surgeries.  The veteran 
reported that he suffered from nasal obstruction and 
difficulty breathing, mainly on the right side, in subsequent 
years.  He denied any allergy symptoms or acute sinusitis 
episodes.  He reported that his mouth was often dry in the 
morning.  He denied any episodes requiring antibiotics.  
Examination revealed a very narrow dorsum with increased 
projection of the nasal tip.  Endoscopically, the veteran had 
a right posterior septal deflection.  He had very dry mucosa.  
There were no polyps or masses noted.  There was a question 
of scarring in the internal nasal valve area.  The examiner 
noted that the veteran's post-service surgery had not been 
successful, and that he continued to suffer from right-sided 
nasal obstruction.

Analysis

The veteran contends that his service-connected residuals of 
deviated nasal septum are more disabling than currently 
evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  

The veteran has not been granted service connection for 
allergic rhinitis so any impairment associated with that 
disorder is not for consideration in rating the service-
connected disability.  

The veteran is currently assigned a rating of 10 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6502, which provides 
for a 10 percent evaluation for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  A 10 
percent evaluation is the maximum assignable under this 
diagnostic code.  

The Board has considered whether a separate or higher rating 
is warranted under any other diagnostic code.  38 C.F.R. 
§ 4.97, Diagnostic Code 6504 provides that scars of the nose 
or loss of part of the nose may be assigned a 10 percent 
rating if there is loss of part of one ala, or other obvious 
disfigurement; or a 30 percent rating if the scarring or loss 
of part of the nose results in exposure of both nasal 
passages.  The evidence shows that the veteran possibly has 
internal scarring, but does not show external scarring, loss 
of part of the nose or any disfigurement.  Therefore, there 
is no appropriate basis for rating the disability under 
Diagnostic Code 6504.  In addition, the Board has found no 
other schedular basis for assigning a separate rating or a 
rating in excess of 10 percent.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the manifestations of 
the service-connected disability are contemplated by the 
schedular criteria.  The veteran has not required frequent 
hospitalization for the disability nor is there any other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to a rating greater than 10 percent for the 
postoperative residuals of nasal trauma with a deviated nasal 
septum is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



